DETAILED ACTION
Receipt of Arguments/Remarks filed on September 3 2021 is acknowledged. Claims 2, 4, 6 and 8 were/stand cancelled. Claims 1 and 5 were amended. Claims 1, 3, 5 and 7 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejection
The amendments filed September 2 2021 have overcome the rejection of claims 1, 3, 5 and 7 under 35 USC 103 over Kim et al. in view of Skoultchi.  Neither Kim et al. or Skoultchi render obvious the instantly claimed resins.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ken Salen on September 8 2021.

The application has been amended as follows: 
Please replace the entirety of claim 1 with the following:
Claim 1.  An antibacterial resin composition comprising a thermoplastic resin and/or thermosetting resin blended with saccharine and a metal-carrying compound carrying at least one metal ion selected from the group consisting of Ag and Cu; wherein: the thermoplastic resin is at least one selected from the group consisting of polyamide resin, polycarbonate resin and olefin resin wherein the olefin resin is at least one selected from the group consisting of low, medium- or high- density polyethylene, linear low-density polyethylene, linear very-low density polyethylene, isotactic polypropylene, syndiotactic polypropylene, propylene-ethylene copolymer, polybutene-1, ethylene-butene-1 copolymer, propylene-butene-1 copolymer, and ethylene-propylene-butene-1 copolymer; the thermosetting resin is at least one selected from the group consisting of melamine resin, urea resin, and silicone resin; said metal-carrying compound carrying the metal ions is contained in an amount of 0.01 to 0.1 parts by weight per 100 parts by weight of said thermoplastic resin and/or said thermosetting resin; and an antibacterially active value of the antibacterial resin composition is not less than 2.0.
Please replace the entirety of claim 5 with the following:
Claim 5.  An antibacterial resin composition comprising a thermoplastic resin and/or thermosetting resin other than phenol resin, blended with saccharine and a metal-carrying compound carrying at least one metal ion selected from the group consisting of Ag and Cu; wherein: the thermoplastic resin is at least one selected from the group consisting of polyamide resin, polycarbonate resin and olefin resin 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not suggest the combination of the instantly claimed combination of thermoplastic or thermosetting resin, saccharide and Ag or Cu.  This in combination with the data in the instant specification (see table 1) renders the instant claims allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616